Exhibit 10.3


INFINITY PHARMACEUTICALS, INC.
STOCK OPTION AGREEMENT
Infinity Pharmaceuticals, Inc. (the “Company”) hereby grants the following stock
option pursuant to its 2019 Equity Incentive Plan. The terms and conditions
attached hereto are also a part hereof.
Notice of Grant
Name of optionee (the “Participant”):
 
Grant Date:
 
Incentive Stock Option or Nonstatutory Stock Option:
 
Number of shares of the Company’s Common Stock subject to this option
(“Shares”):1
 
Option exercise price per Share:
 
Number, if any, of Shares that vest immediately on the grant date:
 
Shares that are subject to vesting schedule:
 
Vesting Start Date:
 
Final Exercise Date: 2
 

Vesting Schedule:
 
 
 
 
 
 
All vesting is dependent on the Participant remaining an Eligible Participant,
as provided herein.



This option satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.
 
Infinity Pharmaceuticals, Inc.
                                          
Signature of Participant
 
                                          
Street Address
By:                                    
Name of Officer
Title:
                                          
City/State/Zip Code





1     This must be at least 100% of the Grant Date Fair Market Value (as defined
in the Plan) of the Common Stock on the date of grant (110% in the case of a
Participant that owns more than 10% of the total combined voting power of all
classes of stock of the Company or its parent or subsidiary (a “10%
Shareholder”)) for the option to qualify as an incentive stock option (an “ISO”)
under Section 422 of the Code.
2    The Final Exercise Date must be no more than 10 years (5 years in the case
of a 10% Shareholder) from the date of grant for the option to qualify as an
ISO. The correct approach to calculate the final exercise date is to use the day
immediately prior to the date ten years out from the date of the stock option
award grant (5 years in the case of a 10% stockholder). For example, an award
granted to someone on August 1, 2017 would expire on July 31, 2027 (not on
August 1, 2027).



--------------------------------------------------------------------------------






Infinity Pharmaceuticals, Inc.
Stock Option Agreement
Incorporated Terms and Conditions
1.    Grant of Option.
This agreement evidences the grant by the Company, on the grant date (the “Grant
Date”) set forth in the Notice of Grant that forms part of this agreement (the
“Notice of Grant”), to the Participant of an option to purchase, in whole or in
part, on the terms provided herein and in the Company’s 2019 Equity Incentive
Plan (the “Plan”), the number of Shares set forth in the Notice of Grant of
common stock, $0.01 par value per share, of the Company (“Common Stock”), at the
exercise price per Share set forth in the Notice of Grant. Unless earlier
terminated, this option shall expire at 5:00 p.m., Eastern time, on the Final
Exercise Date set forth in the Notice of Grant (the “Final Exercise Date”).
The option evidenced by this agreement shall be intended to be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”) to the maximum
extent permitted by law, solely to the extent designated as an incentive stock
option in the Notice of Grant. Except as otherwise indicated by the context, the
term “Participant”, as used in this option, shall be deemed to include any
person who acquires the right to exercise this option validly under its terms.
2.    Vesting Schedule.
This option will become exercisable (“vest”) in accordance with the vesting
schedule set forth in the Notice of Grant.
The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.
3.    Exercise of Option.
(a)    Form of Exercise. Each election to exercise this option shall be in
writing, in the form of the Stock Option Exercise Notice attached as Annex A,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, or in such other form (which may be electronic)
as is approved by the Company, together with payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share.
(b)    Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, director or officer of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).


2

--------------------------------------------------------------------------------





(c)    Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the restrictive covenants (including, without
limitation, the non-competition, non-solicitation, or confidentiality
provisions) of any employment contract, the Non-Competition, Non-Solicitation,
Confidentiality and Assignment Agreement to which the Participant is a party, if
any, or any other agreement between the Participant and the Company, the right
to exercise this option shall terminate immediately upon such violation.
(d)    Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
(e)    Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment is terminated by the Company for Cause (as defined in
below), the right to exercise this option shall terminate immediately upon the
effective date of such termination of employment. If, prior to the Final
Exercise Date, the Participant is given notice by the Company of the termination
of his or her employment by the Company for Cause, and the effective date of
such employment termination is subsequent to the date of delivery of such
notice, the right to exercise this option shall be suspended from the time of
the delivery of such notice until the earlier of (i) such time as it is
determined or otherwise agreed that the Participant’s employment shall not be
terminated for Cause as provided in such notice or (ii) the effective date of
such termination of employment (in which case the right to exercise this option
shall, pursuant to the preceding sentence, terminate upon the effective date of
such termination of employment). If the Participant is subject to an individual
employment agreement with the Company or eligible to participate in a Company
severance plan or arrangement, in any case which agreement, plan or arrangement
contains a definition of “cause” for termination of employment, “Cause” shall
have the meaning ascribed to such term in such agreement, plan or arrangement.
Otherwise, “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant’s employment
shall be considered to have been terminated for Cause if the Company determines,
within 30 days after the Participant’s resignation, that termination for Cause
was warranted.


3

--------------------------------------------------------------------------------





4.    Tax Matters.
(a)    Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.
(b)    Disqualifying Disposition. If this option is an incentive stock option
and the Participant disposes of Shares acquired upon exercise of this option
within two years from the Grant Date or one year after such Shares were acquired
pursuant to exercise of this option, the Participant shall notify the Company in
writing of such disposition.
5.    Transfer Restrictions; Clawback.
a.This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
(a)In accepting this option, the Participant agrees to be bound by any clawback
policy that the Company has in place or may adopt in the future.


6.    Provisions of the Plan.
This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.


4

--------------------------------------------------------------------------------





ANNEX A
Infinity Pharmaceuticals, Inc.
Stock Option Exercise Notice
Infinity Pharmaceuticals, Inc.
784 Memorial Drive
Cambridge, MA 02139


Dear Sir or Madam:
I,                  (the “Participant”), hereby irrevocably exercise the right
to purchase          shares of the Common Stock, $0.01 par value per share (the
“Shares”), of Infinity Pharmaceuticals, Inc. (the “Company”) at $     per share
pursuant to the Company’s 2019 Equity Incentive Plan and a stock option
agreement with the Company dated          (the “Option Agreement”). Enclosed
herewith is a payment of $        , the aggregate purchase price for the Shares.
The certificate for the Shares should be registered in my name as it appears
below or, if so indicated below, jointly in my name and the name of the person
designated below, with right of survivorship.


Dated:                          
 


                                          
Signature
Print Name:


 
Address:
                                          
                                          

 
Name and address of persons in whose name the Shares are to be jointly
registered (if applicable):
                                          








5